United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1628
Issued: October 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2015 appellant filed a timely appeal from a June 19, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of total
disability on or after August 26, 2014.
FACTUAL HISTORY
On October 24, 2012 appellant, then a 43-year-old retail sales and service clerk, filed an
occupational disease claim (Form CA-2) alleging that he sustained injury to both shoulders and

1

5 U.S.C. §§ 8101-8193.

elbows due to engaging in job duties for 22 years that required repetitive reaching, grabbing,
lifting, pushing, pulling, and typing. He did not stop work at that time.
In an October 31, 2012 letter, appellant’s immediate supervisor stated that, for the past
five years, appellant had been working 20 hours per week in a light-duty position which required
him to occasionally lift objects weighing up to 10 pounds. He indicated that the job did not
require appellant to reach above his shoulder level.
OWCP accepted that appellant sustained bilateral shoulder tendinitis. Appellant later
stopped work and received partial disability compensation on the daily rolls for four hours per
workday beginning June 17, 2013.
In a May 6, 2014 form report, Dr. Charles Herring, an attending Board-certified
orthopedic surgeon, indicated that appellant could work eight hours per day limited to continuous
lifting up to 15 pounds and intermittent lifting up to 25 pounds.
In a July 2, 2014 report, Dr. Edward Mittleman, an attending Board-certified family
practitioner, indicated that he treated appellant for shoulder and elbow complaints. He reported
his examination findings and diagnosed bilateral shoulder tenosynovitis (accepted), bilateral
shoulder adhesive capsulitis, bilateral elbow lateral epicondylitis, and bilateral shoulder
acromioclavicular joint arthropathy. Dr. Mittleman stated that appellant worked for four hours
per day and indicated that he could return to modified work with restrictions of lifting and
carrying up to 25 pounds on an intermittent basis and reaching above the shoulder level for up to
one hour.2
In August 2014, appellant elected to receive Office of Personnel Management (OPM)
retirement benefits instead of FECA benefits. He was taken off FECA’s daily compensation
rolls effective August 25, 2014 and began to receive OPM benefits.
In a September 4, 2014 report, Dr. Mittleman reported his examination findings and
diagnosed the same conditions as identified in his July 2, 2014 report. He stated that appellant
could return to modified work with restrictions of continuously lifting up to 15 pounds and
intermittently lifting up to 25 pounds.
In a March 27, 2015 letter to OWCP, appellant reported that he had retired effective
August 26, 2014 but was now electing to receive FECA benefits instead of OPM benefits
retroactive to August 26, 2014. On April 21, 2015 he asserted that he was entitled to FECA
compensation for total disability beginning August 26, 2014.
In a letter dated April 30, 2015, OWCP noted that appellant had been working in a lightduty position (20 hours per week). By requesting to return to FECA benefits, OWCP determined
that appellant was effectively claiming a recurrence of total disability due to his accepted work
injury, bilateral shoulder tendinitis, retroactive to August 26, 2014. OWCP requested that
2

Dr. Mittleman also completed a July 2, 2014 form report indicating that appellant could work eight hours per
day with restrictions of continuously lifting up to 15 pounds and intermittently lifting of up to 25 pounds. In an
August 19, 2014 report, Dr. Herring noted that appellant’s work status was “per primary treating physician.”

2

appellant submit additional factual and medical evidence in support of his recurrence of
disability claim.
In a May 7, 2015 letter, appellant again asserted that he was entitled to FECA
compensation for total disability beginning August 26, 2014. He submitted a May 5, 2015 report
in which Dr. Basimah Khulusi, an attending Board-certified physical medicine and rehabilitation
physician, reported his examination findings and diagnosed bilateral shoulder tenosynovitis
(accepted), bilateral shoulder adhesive capsulitis, bilateral elbow lateral epicondylitis, and
bilateral shoulder acromioclavicular joint arthropathy. Dr. Khulusi stated that appellant could
return to modified work noting that he would “continue him on the same restrictions on the job.”
By decision dated June 19, 2015, OWCP denied appellant’s claim because he did not
submit sufficient medical evidence to establish that he sustained a recurrence of total disability
on or after August 26, 2014. It indicated that appellant had been working in a modified position
for four hours per day prior to electing benefits from OPM. OWCP noted that, because appellant
requested full FECA compensation benefits retroactive to August 26, 2014, he was essentially
claiming a recurrence of total disability beginning that date. OWCP discussed the medical
evidence of record and found that appellant had not shown a change in the nature and extent of his
injury-related condition or a change in the nature and extent of his light-duty job requirements.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.3
ANALYSIS
OWCP accepted that appellant sustained bilateral shoulder tendinitis due to performing
his work duties over time. Appellant’s claim was accepted in early 2013 when he was working
20 hours per week in a light-duty position which required him to occasionally lift objects
weighing up to 10 pounds. He initially received partial FECA disability benefits, but he later
elected to receive OPM disability benefits. Appellant retired effective August 26, 2014. On
March 27, 2015 he elected to receive full-time FECA benefits instead of OPM benefits

3

S.F., 59 ECAB 525 (2008); Terry R. Hedman, 38 ECAB 222 (1986). 20 C.F.R. § 10.5(x) provides, “Recurrence
of disability means an inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.”

3

retroactive to August 26, 2014. Appellant asserted that he was entitled to FECA compensation
for total disability beginning August 26, 2014.
The Board finds that OWCP properly interpreted appellant’s claim as a claim for a
recurrence of total disability beginning August 26, 2014. Appellant had not been on total
disability at the time of his retirement. He has failed to submit sufficient medical evidence to
establish a recurrence of total disability on or after that date. Appellant failed to establish that,
on or after August 26, 2014, he was unable to perform his light-duty work due to residuals of his
accepted work injury. In addition, he failed to show any change in the nature and extent of his
light-duty job requirements which prevented him from performing his light-duty work.
In his September 4, 2014 report, Dr. Mittleman found appellant capable of returning to
modified work with restrictions of continuously lifting up to 15 pounds and intermittently lifting
of up to 25 pounds.
As this report contains an opinion that appellant could continue in his modified work, it
does not show that he sustained a recurrence of total disability due to his accepted work injury.
The report does not show that there was a change in the nature and extent of appellant’s injuryrelated condition which prevented him from performing his light-duty work. The Board notes that
Dr. Mittleman’s work restrictions are in accordance with the requirements of the light-duty
position appellant performed prior to August 26, 2014.4
In the May 5, 2015 report, Dr. Khulusi stated that appellant could return to modified
work noting that he would “continue him on the same restrictions on the job.” This report also
confirms that appellant could continue in his modified work and therefore does not establish a
recurrence of total disability due to his accepted work injury.
Appellant has not shown a change in the nature and extent of his injury-related condition or
a change in the nature and extent of his light-duty job requirements. Therefore, OWCP properly
denied his claim for a work-related recurrence of total disability beginning August 26, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of total disability on or after August 26, 2014.

4

Dr. Mittleman produced a July 2, 2014 report in which he provided a similar description of appellant’s medical
condition and indicated that he could perform his modified work with restrictions of lifting and carrying up to 25
pounds on an intermittent basis and reaching above the shoulder level for up to one hour. The record reflects that
appellant’s modified job duties prior to August 26, 2014 did not require reaching above the shoulder level.

4

ORDER
IT IS HEREBY ORDERED THAT the June 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

